IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-14-00362-CR

ZEDA SHONTA HAZLEY,
                                                                      Appellant
    v.

THE STATE OF TEXAS,
                                                                      Appellee



                                From the 54th District Court
                                 McLennan County, Texas
                                Trial Court No. 2013-1020-C2


                               MEMORANDUM OPINION


         Appellant Zeda Shonta Hazley has filed a motion to dismiss this appeal under

Rule of Appellate Procedure 42.2.1 We have not issued a decision in this appeal, and

Hazley personally signed the motion.               The motion is granted, and the appeal is

dismissed. See TEX. R. APP. P. 42.2(a).



1Hazley also states in the motion that she “respectfully moves this Court to withdraw appellant’s notice
of appeal.” We have no authority under Rule 42.2 to “withdraw appellant’s notice of appeal”; therefore,
we will construe Hazley’s motion as only a motion to voluntarily dismiss her appeal. See TEX. R. APP. P.
42.2.
                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 16, 2015
Do not publish
[CR25]




Hazley v. State                                             Page 2